Title: Monies Expended on the President’s House, 1808, 1 July 1808
From: Anonymous
To: 


                        
                            
                        
                        Abstract of Monies expended on Account of the Prseidents House 
                  from 1st. Jan to 1st. July 1808 inclusive
                  
                     
                        
                           
                               To whom paid & for what purpose
                           N. of Voucher
                           Dolls Cts.
                        
                        
                           Roll Labourers & Carters
                           Manuring, sewing Grass &c.
                           1
                           150
                           61
                        
                        
                           Josias Taylor
                           for Manure
                           2
                           43
                           50
                        
                        
                           Cooke & Brent
                           for Freestone
                           3
                           1,368
                           02
                        
                        
                           James M. Robertson
                           
                               ditto
                           4
                           1,096
                           68
                        
                        
                           
                               ditto
                           
                               ditto
                           5
                           213
                           06
                        
                        
                           John Feeman
                           for Manure
                           6
                           12
                            
                        
                        
                           Thomas Machem
                           Lime
                           7
                           15
                           60
                        
                        
                           Roll Carpenters
                            
                           8
                           345
                           50
                        
                        
                           Owen McGlue
                           for Sand
                           9
                           34
                            
                        
                        
                           Thomas Williams
                           Black Smith Work
                           10
                           13
                           97
                        
                        
                           Peter Lenox
                           Cartage
                           11
                           61
                            
                        
                        
                           Welan & Connolly
                           
                               ditto  
                           12
                           12
                           75
                        
                        
                           
                               ditto
                           digging earth & Carting
                           13
                           2,500
                            
                        
                        
                           Peter Lenox
                           Carting &c
                           14
                           21
                           25
                        
                        
                           roll Carpenters
                           
                           15
                           295
                           25
                        
                        
                           Robert Brown
                           Brick & Stone work
                           16
                           52
                           13
                        
                        
                           
                               ditto
                           
                               ditto
                           17
                           169
                           33
                        
                        
                           Samuel Maffitt & Co.
                           for screws
                           18
                           2
                           50
                        
                        
                           Hugh Densley
                           for Plaistering
                           19
                           74
                           92
                        
                        
                           Robert & Walter Clarke
                           Painting & Glaizing
                           20
                           146
                           30
                        
                        
                           Morin & Moore
                           Plank & Scantling
                           21
                           132
                           31
                        
                        
                           Jonathan Shoemaker
                           Plaister Paris
                           22
                           18
                           50
                        
                        
                           Alexander Cochrane
                           Nails, Sprigs Brads
                           23
                           21
                           64
                        
                        
                           Francis Clarke
                           
                               ditto
                           24
                           46
                           27
                        
                        
                           Timothy Caldwell
                           Bricks
                           25
                           91
                           16
                        
                        
                           Henry Ingle
                           Poplar Plank Sand paper &c
                           26
                           15
                           38
                        
                        
                           Cooke & Brent
                           Freestone
                           27
                           1,292
                           40
                        
                        
                           Thomas Machem
                           Stone Masons Work
                           28
                           4,948
                            
                        
                        
                           Shaw & Birth
                           Stone Cutters Work
                           29
                           3,125
                           12
                        
                        
                           Theophilus Holt
                           Clover Seed &c 
                           30
                           20
                           50
                        
                        
                           William Foxton
                           Plaistering
                           31
                           40
                           
                        
                        
                           Hugh Densley
                           
                               ditto
                           32
                           108
                           77
                        
                        
                           George King & Co. 
                           Plank & Laths
                           33
                           21
                           66
                        
                        
                           Thomas Williams
                           Black Smith Work
                           34
                           10
                           12
                        
                        
                           George Blagden
                           Stone Cutters Work
                           35
                           1,186
                           05
                        
                        
                           
                           Dollars
                           
                           17,786
                           39
                        
                     
                  
                        
                            
                        
                    